Citation Nr: 0111233	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE
Entitlement to service connection for residuals of an injury 
to the jaw and teeth, with headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946 and from July 1948 to December 1949.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Houston Department of Veterans Affairs (VA) Regional Office 
(RO).  

In his June 2000 substantive appeal, the veteran indicated 
that he desired a hearing before a Member of the Board at the 
local VA office.  In February 2001, he withdrew his request 
for this hearing.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that at least some of the veteran's service 
medical records were possibly lost or destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  Thus, 
collateral records assume an even greater importance than 
might otherwise be the case were the service medical records 
available.  Moreover, since some service medical records 
might be missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).

The Board observes that the veteran has reported having 
continuous problems with his jaw, teeth, and headaches, since 
inservice injury during boot camp.  He has submitted a lay 
statement from an individual who witnessed the incident upon 
which the veteran is making his claim for service connection.  
The Board also observes that the veteran has not been 
afforded a VA examination during the course of his appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for SGO records and 
obtaining a completed Form 13055.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports by performing 
a records search with the NPRC and by 
directly contacting, if feasible, any 
existing facilities relating to the 
appellant and his service.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for residuals of a 
mouth injury, including treatment for the 
jaw, teeth, and headaches.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist(s), for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any residuals 
of an injury to the jaw and teeth, 
including headaches.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examination 
report(s) must be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  

The examiner(s) must be requested to 
express an opinion as to whether the 
veteran currently has any residuals of a 
jaw or teeth injury, including headaches, 
and, if so, is it at least as likely as 
not that any current residuals are 
related to any incident of service 
origin.  Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of an 
injury to the jaw and teeth, with 
headaches, with consideration of the 
recently enacted legislation.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that the examination requested in this remand 
is deemed necessary to evaluate his claim and that his 
failure, without good cause shown, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


